DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/28/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Borodach on 07/05/2022.
The application has been amended as follows: Claim 1 is amended to recite: A semiconductor device comprising:
an external terminal;
an output element;
a detecting element configured to detect occurrence of a negative voltage at the external terminal, wherein the detecting element includes:
	an N-channel transistor having:
		a gate connected to a reference potential terminal, and
		a source connected to the external terminal; or
	an npn-type transistor having:
		a base connected to the reference potential terminal, and
		an emitter connected to the external terminal; and
the semiconductor device further including an off-circuit configured to forcibly turn off the output element when the detecting element detects occurrence of the negative voltage, wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the detecting element detects occurrence of the negative voltage.Claims 2 and 3 are canceled.Claim 4 is amended to recite:  The semiconductor device according to claim 1 [[3]], wherein the switch element is a P-channel transistor having:
	a source connected to the source of the output element, and
	a drain connected to the gate of the output element.Claim 5 is amended to recite:  The semiconductor device according to claim 1 [[3]], wherein the off-circuit further includes a resistor connected between [[the]] a gate and [[the]] a source of the switch element.Claim 6 is amended to recite: The semiconductor device according to claim 1 [[3]], wherein a gate of the switch element is connected to the drain or the collector of the detecting element.Claim 8 is amended to recite: The semiconductor device according to claim 7, wherein the fault protection circuit [[is]] includes at least one of an overcurrent protection circuit, an overheat protection circuit, or an overvoltage protection circuit.Claim 11 is amended to recite:  A semiconductor device comprising:
an external terminal;
an output element;
a first semiconductor region connected to the external terminal;
a second semiconductor region forming an internal circuit;
a third semiconductor region formed closer to the first semiconductor region than the second semiconductor region is; and
an off-circuit configured to forcibly turn off the output element when a parasitic element formed between the first and third semiconductor regions turns on,
wherein the parasitic element includes an npn-type transistor resulting from:
	a P-type semiconductor substrate acting as a base,
	the first semiconductor region of an N type acting as an emitter, and
	the third semiconductor region of an N type acting as a collector; 
wherein the base is connected to a reference potential terminal, and the emitter is connected to the external terminal; and
wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on.Claims 12 and 13 are canceled.Claim 14 is amended to recite: The semiconductor device according to claim 11 [[13]], wherein the switch element [[is]] includes a P-channel transistor having:
	a source connected to the source of the output element, and
	a drain connected to the gate of the output element.Claim 15 is amended to recite: The semiconductor device according to claim 11 [[13]], wherein the off-circuit further includes a resistor connected between [[the]] a gate and [[the]] a source of the switch element.Claim 16 is amended to recite: The semiconductor device according to claim 11 [[13]], wherein a gate of the switch element is connected to the third semiconductor region.Claim 18 is amended to recite:  The semiconductor device according to claim 17, wherein the fault protection circuit [[is]] includes at least one of an overcurrent protection circuit, an overheat protection circuit, or an overvoltage protection circuit.Claim 21 is amended to recite: A semiconductor device comprising:
an external terminal;
an output element;
a parasitic factor element;
a first element which, along with the parasitic factor element, forms a parasitic element that operates so as to turn on the output element when a negative voltage occurs at the external terminal; and
a second element which, along with the parasitic factor element, forms a parasitic element that operates so as to turn off the output element when a negative voltage occurs at the external terminal,
wherein the second element comprises at least one second element formed closer to the parasitic factor element than the first element is; 
wherein the parasitic element includes an npn-type transistor having: 
a base connected to a reference potential terminal, and 
an emitter connected to the external terminal; and
wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on.Claim 24 is amended to recite:  The semiconductor device according to claim 23, wherein the fault protection circuit [[is]] includes at least one of an overcurrent protection circuit, an overheat protection circuit, or an overvoltage protection circuit.Claim 30 is amended to recite: A semiconductor device comprising:
an external terminal;
a parasitic factor element,
a first element which, along with the parasitic factor element, forms a parasitic element that operates so as to impair functional safety when a negative voltage occurs at the external terminal; and
a second element which, along with the parasitic factor element, forms a parasitic element that operates so as to contribute to functional safety when a negative voltage occurs at the external terminal,
wherein the second element comprises at least one second element formed closer to the parasitic factor element than the first element is;
wherein the parasitic element includes an npn-type transistor having: 
a base connected to a reference potential terminal, and 
an emitter connected to the external terminal; and
wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on.
Allowable Subject Matter
Claims 1, 4-11, and 14-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 							 	Claims 1 and 4-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the detecting element includes: an N-channel transistor having: a gate connected to a reference potential terminal, and a source connected to the external terminal; or an npn-type transistor having: a base connected to the reference potential terminal, and an emitter connected to the external terminal; and the semiconductor device further including an off-circuit configured to forcibly turn off the output element when the detecting element detects occurrence of the negative voltage, wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the detecting element detects occurrence of the negative voltage. The closest prior art references of record are Kondo U.S. Patent Application 2009/0085649 (hereinafter “Kondo”), Nakahara et al. U.S. Patent Application 2017/0346274 (hereinafter “Nakahara”), Fukuhara U.S. Patent Application 2017/0256938 (hereinafter “Fukuhara”), and Yang et al. U.S. Patent Application 2013/0093474 (hereinafter “Yang”). Kondo (abstract, figures 2 and 3, [0017], claims 1 and 2), Nakahara (figures 1 and 5), Fukuhara (figures 1, 2, and 5), and Yang (abstract, figure 2) teach similar devices, however they do not teach wherein the detecting element includes: an N-channel transistor having: a gate connected to a reference potential terminal, and a source connected to the external terminal; or an npn-type transistor having: a base connected to the reference potential terminal, and an emitter connected to the external terminal; and the semiconductor device further including an off-circuit configured to forcibly turn off the output element when the detecting element detects occurrence of the negative voltage, wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the detecting element detects occurrence of the negative voltage. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kondo, Nakahara, Fukuhara, and/or Yang to arrive at the claimed invention. Claims 4-10 are allowed based on their dependency on claim 1.						 	Claims 11 and 14-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially wherein the parasitic element includes an npn-type transistor resulting from: a P-type semiconductor substrate acting as a base, the first semiconductor region of an N type acting as an emitter, and the third semiconductor region of an N type acting as a collector; wherein the base is connected to a reference potential terminal, and the emitter is connected to the external terminal; and wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on. The closest prior art references of record are Kondo, Nakahara, Fukuhara, and Yang. Kondo (abstract, figures 2 and 3, [0017], claims 1 and 2), Nakahara (figures 1 and 5), Fukuhara (figures 1, 2, and 5), and Yang (abstract, figure 2) teach similar devices, however they do not teach wherein the parasitic element includes an npn-type transistor resulting from: a P-type semiconductor substrate acting as a base, the first semiconductor region of an N type acting as an emitter, and the third semiconductor region of an N type acting as a collector; wherein the base is connected to a reference potential terminal, and the emitter is connected to the external terminal; and wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kondo, Nakahara, Fukuhara, and/or Yang to arrive at the claimed invention. Claims 14-20 are allowed based on their dependency on claim 11.	 	Claims 21-29 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 21, especially wherein the parasitic element includes an npn-type transistor having: a base connected to a reference potential terminal, and an emitter connected to the external terminal; and wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on. The closest prior art references of record are Kondo, Nakahara, Fukuhara, and Yang. Kondo (abstract, figures 2 and 3, [0017], claims 1 and 2), Nakahara (figures 1 and 5), Fukuhara (figures 1, 2, and 5), and Yang (abstract, figure 2) teach similar devices, however they do not teach wherein the parasitic element includes an npn-type transistor having: a base connected to a reference potential terminal, and an emitter connected to the external terminal; and wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kondo, Nakahara, Fukuhara, and/or Yang to arrive at the claimed invention. Claims 22-29 are allowed based on their dependency on claim 21.	 	Claim 30 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 30, especially wherein the parasitic element includes an npn-type transistor having: a base connected to a reference potential terminal, and an emitter connected to the external terminal; and wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on. The closest prior art references of record are Kondo, Nakahara, Fukuhara, and Yang. Kondo (abstract, figures 2 and 3, [0017], claims 1 and 2), Nakahara (figures 1 and 5), Fukuhara (figures 1, 2, and 5), and Yang (abstract, figure 2) teach similar devices, however they do not teach wherein the parasitic element includes an npn-type transistor having: a base connected to a reference potential terminal, and an emitter connected to the external terminal; and wherein the off-circuit includes a switch element configured to short-circuit between a gate and a source of the output element when the parasitic element turns on. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kondo, Nakahara, Fukuhara, and/or Yang to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839